       Case 1:18-cv-00413-JCH-KRS Document 33 Filed 09/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BRYCE FRANKLIN,

               Petitioner,

vs.                                                           No. CV 18-00413 JCH/KRS

ALISHA LUCERO, et al.,

               Respondents.

           ORDER GRANTING MOTION LEAVE TO PROCEED ON APPEAL
                 WITHOUT PREPAYMENT OF FEES OR COSTS

       THIS MATTER having come before the Court on the Motion for Leave to Proceed on

Appeal Without Prepayment of Fees or Costs (Doc. 31) filed by Petitioner, Bryce Franklin.

Petitioner Franklin is an incarcerated prisoner for purposes of 28 U.S.C. § 1915 and the form of

motion he has submitted is not the proper form for a prisoner. However, Petitioner Franklin is a

frequent litigant in this Court and has demonstrated that he is eligible to proceed in forma pauperis

under § 1915. See, e.g., Franklin v. Lucero, No. CV 18-01156 JB/JHR, Doc. 11). Based on his

prior showing of eligibility and on his current conditions of incarceration due to COVID-19 (Doc.

31), the Court will grant the Motion for Leave to Proceed on Appeal Without Prepayment of Fees

or Costs and will waive an initial partial payment.

       IT IS ORDERED that the Motion for Leave to Proceed on Appeal Without Prepayment

of Fees or Costs (Doc. 31) filed by Petitioner, Bryce Franklin, is GRANTED, and Petitioner may

proceed without prepayment of costs or other fees or the necessity of giving security therefor.




                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
